[Cite as Durham Ridge Invests., L.L.C. v. Lorain Cty. Bd. of Revision, 2021-Ohio-2454.]


STATE OF OHIO                     )                         IN THE COURT OF APPEALS
                                  )ss:                      NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                  )

DURHAM RIDGE INVESTMENTS, LLC.                              C.A. No.         20CA011615

        Appellant

        v.                                                  APPEAL FROM JUDGMENT
                                                            ENTERED IN THE
LORAIN COUNTY BOARD OF                                      COURT OF COMMON PLEAS
REVISION, et al.                                            COUNTY OF LORAIN, OHIO
                                                            CASE No.   11CV173828
        Appellees

                                 DECISION AND JOURNAL ENTRY

Dated: July 19, 2021



        HENSAL, Judge.

        {¶1}     Durham Ridge Investments, LLC (“Durham Ridge”) appeals a decision of the

Lorain County Court of Common Pleas that affirmed a decision of the Lorain County Board of

Revision (“the Board”). For the following reasons, this Court reverses.

                                                      I.

        {¶2}     Durham Ridge owns a number of parcels in Lagrange that collectively make up the

Grey Hawk golf course. For the year 2010, the Lorain County Auditor set the combined value of

the parcels at $4,658,600. Durham Ridge contested the valuation, arguing that it was $1,800,000

based on an appraisal that was completed in April 2010. Durham Ridge contends that it submitted

a copy of the appraisal at the review hearing. The Board of Revision, however, did not change the

valuation of the parcels, concluding that the auditor’s value was fair and equitable. Durham Ridge

appealed to the common pleas court. It affirmed the Board’s decision without accepting additional

evidence, finding that Durham Ridge did not submit the full appraisal at the hearing and concluding
                                                  2


that Durham Ridge did not produce competent and credible evidence to support a decrease in the

value of the parcels. Durham Ridge has appealed, assigning three errors.

                                                 II.

                                   ASSIGNMENT OF ERROR I

       THE TRIAL COURT ERRED BY DENYING APPELLANT’S MOTION TO
       SUPPLEMENT THE RECORD WITH THE APPRAISAL REPORT
       PRESENTED AT THE BOARD OF REVISION HEARING.

       {¶3}    In its first assignment of error, Durham Ridge argues that the trial court incorrectly

denied its motion to supplement the record with a copy of the full appraisal that it presented during

the hearing before the Board. According to Durham Ridge, although it submitted a complete copy

of the appraisal to the Board, the appraisal was not maintained as part of the record. Durham Ridge

also argues that the appraisal, prepared only a few months after the tax date, contains a thoughtful

analysis of the value of its parcels. It, therefore, argues that the common pleas court incorrectly

refused to allow it to supplement the record.

       {¶4}    Revised Code Section 5717.05 provides that a board of revision “shall certify to the

court a transcript of the record of the proceedings of said board pertaining to the original complaint

and all evidence offered in connection with that complaint.” In addressing a similar provision

under Section 5717.01 that applies to appeals to the Board of Tax Appeals, the Ohio Supreme

Court determined that, if “the BTA ascertains that evidence is missing, it should notify the parties

and exercise its statutory authority to investigate[.]” Arbors East RE, L.L.C. v. Franklin Cty. Bd.

of Revision, 153 Ohio St.3d 41, 2018-Ohio-1611, ¶ 18. In particular, “the BTA could have

convened a new hearing and invited the submission of the omitted evidence, issued an order to the

BOR, or both.” Id.
                                                 3


       {¶5}    At the hearing before the Board, Durham Ridge’s managing member, Donald

Keehan, indicated that he had “a full appraisal that can be submitted.” After members of the Board

asked Mr. Keehan questions about the nature of the appraisal, a member asked him whether he

was “able to submit the full report[.]” Mr. Keehan replied that “[i]t’s right there.” The member

asked “[i]s that our copy” and Mr. Keehan replied “[i]t’s yours.” The member again asked whether

“[t]hat is our copy” and Mr. Keehan again replied “[y]es. That’s yours.” A Board member then

moved to take the matter under advisement, which was seconded and approved, ending Durham

Ridge’s presentation.

       {¶6}    The record that the Board transmitted to the common pleas court did not contain a

copy of the appraisal that Mr. Keehan offered at the hearing. Durham Ridge, therefore, moved to

supplement the record and attached the full appraisal to its motion. The common pleas court found

that Mr. Keehan had “offered several pages of an appraisal” at the hearing and that the “appraisal

was not offered into evidence in its entirety at the hearing[.]” The court also found that the report

was not authenticated by its author during the hearing. Concluding that Durham Ridge had failed

to offer the complete appraisal to the Board, the court next considered whether Durham Ridge had

good cause for failing to provide it. It determined that Durham Ridge had failed to show good

cause and, therefore, denied its motion to supplement the record.

       {¶7}    The trial court’s findings about what was submitted at the hearing are not supported

by the record. There is no indication in the transcript that Mr. Keehan offered only several pages

of the appraisal as opposed to the entire document. Mr. Keehan repeatedly stated at the hearing

that he had the “full appraisal” and never indicated that he had, or was offering, only part of it.

Although Mr. Keehan admitted that he had not made copies of the full appraisal because it was

116 pages, he offered the copy he did have to the Board, directing a member to it and telling the
                                                 4


member repeatedly that it was “yours.” There are no statements by the Board indicating that it

refused to accept the document into the record. To the contrary, when the Board reconvened, it

noted that Mr. Keehan “submitted appraisal evidence” to which the “School Board objected[.]”

The Board did not sustain any objections, instead, it simply found “the evidence * * * insufficient.”

The written decision issued by the Board after the meeting also only provided that, “[a]fter due

consideration and review of the evidence presented,” the value of the parcels was fair and

equitable. The record transmitted from the Board also does not contain part of the appraisal. It

contains none of the appraisal.

        {¶8}    Under Section 5717.05, the Board had a duty to “certify to the court a transcript of

the record of the proceedings of said board pertaining to the original complaint and all evidence

offered in connection with that complaint.” Like in Arbors East RE, upon learning from Durham

Ridge that there was an appraisal offered at the hearing that had not been transmitted, the common

pleas court should have “[e]xercised its authority to supplement the record with the omitted

documents or with any other evidence [it] deem[ed] material to its determination.” 153 Ohio St.3d

41, 2018-Ohio-1611, at ¶ 18. Upon review of the record, we conclude that the court incorrectly

denied Durham Ridge’s motion to supplement the record. Durham Ridge’s first assignment of

error is sustained.

                                  ASSIGNMENT OF ERROR II

        THE TRIAL COURT ERRED BY REFUSING TO HOLD AN EVIDENTIARY
        HEARING.

        {¶9}    In its second assignment of error, Durham Ridge argues that the common pleas

court should have conducted an evidentiary hearing. The Ohio Supreme Court has held that,

although Section “5717.05 requires more than a mere review of the decisions of the board of

revision, that review may be properly limited to a comprehensive consideration of existing
                                                 5


evidence and, in the court’s discretion, to an examination of additional evidence.” Black v. Bd. of

Revision of Cuyahoga Cty., 16 Ohio St.3d 11, 14 (1985). Thus, while the section “contemplates a

decision de novo[,]” it does not “provide for an original action or trial de novo.” (Emphasis

omitted.) Id. The court has discretion, however, to conduct an evidentiary hearing. 7991

Columbus Pike, L.L.C. v. Delaware Cty. Bd. of Revision, 5th Dist. Delaware No. 16 CAH 03 0015,

2016-Ohio-5758, ¶ 28.

       {¶10} Durham Ridge’s argument focuses on the trial court’s failure to consider the

appraisal it offered at the hearing before the Board. It argues that the common pleas court

mischaracterized the facts, finding that it only submitted a few pages of the appraisal report to the

Board instead of the full report. According to Durham Ridge, if the transcript was unclear to the

common pleas court about exactly what occurred before the Board, the court should have held an

evidentiary hearing to clarify the record.

       {¶11} Considering this Court’s determination that the common pleas court should have

allowed Durham Ridge to supplement the record because the Board did not transmit the appraisal

that Durham Ridge offered at the hearing, Durham Ridge’s argument that the court should have

held a hearing about whether to consider the appraisal is moot. We, therefore, decline to address

Durham Ridge’s second assignment of error. App.R. 12(A)(1)(c).

                                  ASSIGNMENT OF ERROR III

       THE TRIAL COURT ERRED BY AFFIRMING THE BOARD OF REVISION’S
       RULING UPHOLDING THE AUDITOR’S VALUATION OF THE
       PROPERTIES.

       {¶12} In its third assignment of error, Durham Ridge argues that it met its burden to

establish that the auditor’s valuation of its property was incorrect. Section 5715.05 provides that

“an appeal from the decision of a county board of revision may be taken directly to the court of
                                                 6


common pleas * * *.” R.C. 5715.05. “The common pleas court has a ‘duty on appeal to

independently weigh and evaluate all evidence properly before it [and] * * * to make an

independent determination concerning the valuation of the property at issue.’” Valley v. the

Eagles, LLC v. Lorain Cty. Bd. of Revision, 9th Dist. Lorain No. 16CA010918, 2017-Ohio-362, ¶

7, quoting Black, 16 Ohio St.3d at 13. This Court reviews a trial court’s decision from a tax appeal

for an abuse of discretion. OM Harikrushn, LLC v. Cty. of Summit Bd. of Revision, 9th Dist.

Summit No. 28234, 2017-Ohio-1028, ¶ 7.

       {¶13} Durham Ridge argues that it submitted a comprehensive appraisal report that

established that the auditor’s valuation was incorrect. According to Durham Ridge, because it was

able to negate the auditor’s value, the trial court should have undertaken an independent valuation

of the property. The Ohio Supreme Court has recognized that, if the evidence presented to a board

of revision contradicts the auditor’s determination in whole or in part, the board of tax appeals or

common pleas court may not simply retain the auditor’s valuation but must perform such a

valuation. Copley-Fairlawn City School Dist. Bd. of Edn. v. Summit Cty. Bd. of Revision, 147

Ohio St.3d 503, 2016-Ohio-1485, ¶ 17. Durham Ridge also argues that the local school district

admitted in its counter complaint that the auditor’s valuation was too high.

       {¶14} As previously noted, the common pleas court found that Durham Ridge did not

submit a complete appraisal to the Board. The court also found that the few pages that were

submitted were not authenticated by the appraiser and, therefore, could not be relied upon in

making a valuation decision.

       {¶15} This Court has determined that the common pleas court should have allowed

Durham Ridge to supplement the record with the missing appraisal. Regarding the authenticity of

the appraisal, the common pleas court cited to Freshwater v. Belmont County Board of Revision,
                                                  7


80 Ohio St.3d 26, 30 (1997). That case, however, did not involve a question as to the authenticity

of an appraisal. In fact, the appraiser in Freshwater testified as to the two written appraisals he

had prepared. Id. at 27.

       {¶16} In Plain Local Schools Board of Education v. Franklin County Board of Revision,

130 Ohio St.3d 230, 2011-Ohio-3362, the Ohio Supreme Court concluded that it was not reversible

error for the board of tax appeals to consider an appraisal even though the appraiser did not testify.

Id. at ¶ 3. In Musto v. Lorain County Board of Revision, 148 Ohio St.3d 456, 2016-Ohio-8058,

however, the Supreme Court clarified that, although the board of tax appeals may consider such

evidence, it also has wide discretion to determine the weight of the evidence and may reject

appraisal evidence even if it has been presented by an expert. Id. at ¶ 39.

       {¶17} As is clear from the common pleas court’s decision, it was considering only part of

the appraisal when it determined that the appraisal was of no value. On remand, the court should

reconsider what weight to give to the appraisal after reviewing its complete contents, consistent

with Musto. Considering the disposition of Durham Ridge’s first assignment of error, we conclude

its third assignment of error is premature, and it is overruled on that basis.

                                                 III.

       {¶18} Durham Ridge’s first assignment of error is sustained. Its second assignment of

error is moot. Its third assignment of error is premature. The judgment of the Lorain County Court

of Common Pleas is reversed, and this matter is remanded for proceedings consistent with this

decision.

                                                                                  Judgment reversed,
                                                                                 and cause remanded.
                                                 8




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Lorain, State of Ohio, to carry this judgment into execution. A certified copy of

this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period

for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is instructed to

mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the

docket, pursuant to App.R. 30.

       Costs taxed to Appellees.




                                                     JENNIFER HENSAL
                                                     FOR THE COURT



CALLAHAN, P. J.
TEODOSIO, J.
CONCUR.


APPEARANCES:

STEPHEN P. HANUDEL, Attorney at Law, for Appellant.

J. D. TOMLINSON, Prosecuting Attorney, and CARA M. FINNEGAN, Assistant Prosecuting
Attorney, for Appellee.

KARRIE KALAIL, Attorney at Law, for Appellee.